 1   DAVID H. KRAMER, State Bar No. 168452
     Email: dkramer@wsgr.com
 2   DALE R. BISH, State Bar No. 235390
     Email: dbish@wsgr.com
 3   RYAN S. WOLF, State Bar No. 319353
     Email: rwolf@wsgr.com
 4   WILSON SONSINI GOODRICH & ROSATI
     Professional Corporation
 5   650 Page Mill Road
     Palo Alto, CA 94304-1050
 6   Telephone:    (650) 493-9300
     Facsimile:    (650) 565-5100
 7
     Attorneys for Defendant YouTube Entertainment Studios
 8   Inc.

 9                                UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF CALIFORNIA
10                                   SAN FRANCISCO DIVISION

11   ERIK MISHIYEV,                                  )   CASE NO.: 3:19-cv-05422-WHA
                                                     )
12                  Plaintiff,                       )
                                                     )   Hon. William Alsup
13          v.                                       )
                                                     )   DEFENDANT YOUTUBE
14   YOUTUBE ENTERTAINMENT STUDIOS                   )   ENTERTAINMENT STUDIOS
     INC., et al.,                                   )   INC.’S SUPPLEMENTAL
15                                                   )   CORPORATE DISCLOSURE
                    Defendants.                      )   STATEMENT PURSUANT TO FED.
16                                                   )   R. CIV. P. 7.1
                                                     )
17                                                   )
                                                     )
18                                                   )

19
20
21

22

23

24

25

26

27

28

     YOUTUBE ENTERTAINMENT STUDIOS INC.’S SUPP.
     CORPORATE DISCLOSURE STATEMENT
     CASE NO.: 3:19-CV-05422-WHA
 1                                    DISCLOSURE STATEMENT

 2          Pursuant to Federal Rule of Civil Procedure 7.1, defendant YouTube Entertainment

 3   Studios Inc. discloses the following:

 4          1.      YouTube Entertainment Studios Inc. is a subsidiary of YouTube, LLC, which is a

 5   subsidiary of Google LLC, which is a subsidiary of XXVI Holdings Inc., which is a subsidiary of

 6   Alphabet Inc., a publicly traded company; no publicly traded company holds more than 10% of

 7   Alphabet Inc.’s stock.

 8

 9   Dated: January 27, 2020                      WILSON SONSINI GOODRICH & ROSATI
                                                  Professional Corporation
10

11

12                                                By:     /s/ David H. Kramer
                                                            David H. Kramer
13
                                                  Attorneys for Defendant
14

15

16

17

18

19
20
21

22

23

24

25

26

27

28

     YOUTUBE ENTERTAINMENT STUDIOS INC.’S SUPP.         -2-
     CORPORATE DISCLOSURE STATEMENT
     CASE NO.: 3:19-CV-05422-WHA
